DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and terminal disclaimer filed June 1, 2022 have been received and entered into the case. Claim 11 is canceled; claims 1, 4 – 10, 12, 14 – 15, 22 – 23 are pending. All arguments have been fully considered.

Election/Restrictions
Claims 1, 4 – 10, 12, 22 – 23 are allowable. The restriction requirement between groups I, II and III, as set forth in the Office action mailed on December 8, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 8, 2021 is partially withdrawn.  Claims 14 - 15, directed to method for using the allowable composition are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 16 - 21, directed to a method for making a different composition is withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 15 - 21 directed to an invention non-elected without traverse.  Accordingly, claims 15 – 21 have been cancelled.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s reply perfecting deposit rules (reply filed 06.01.2022, page 6).

Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment canceling the indefinite language.

Claim Rejections - 35 USC § 101
Previous rejections under 35 U.S.C. 101 are withdrawn due to applicant’s amendment which requires the composition to include a cryoprotectant or excipient. 

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s reply. Specifically, Applicant provides evidence that the claimed strains of Lactobacillus are not the same as those in the prior art since they are isolated from different sources and are not resistant to vancomycin and kanamycin. Applicant shows that it is unpredictable whether a Lactobacillus plantarum will have activity against PEDV. Applicant further points to unexpectedly superior results of the claimed combination in anti PRDV activity, shown in example 5 and Table 6 of the specification.

Double Patenting
Previous provisional rejections on the ground of nonstatutory double patenting are withdrawn due to applicant filing a terminal disclaimer.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 9, line 1, “, when administered to a subject,” has been deleted.
Claims 16 – 21 are canceled.

Allowable Subject Matter
Claims 1, 4 – 10, 12, 14 – 15, 22 – 23 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699